Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
	The drawings, filed on 10/2/2020, are accepted.


Allowable Subject Matter
	Claim 1 is allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a driving motor with an asymmetrical magnetic pole type of permanent magnet and claw pole electric excitation for an electric automobile comprising a front end cover (2), a rear end cover (9), a housing (5), an asymmetric magnetic pole type of permanent magnet rotor, a claw pole electric excitation rotor, and a stator (6), wherein 
the asymmetric magnetic pole type of permanent magnet rotor comprises a shaft (1), first rectangular permanent magnet steels (3), second rectangular permanent magnet steels (4), a rotor core (7), first magnetic isolation air gaps (8), and second magnetic isolation air gaps (10), wherein an even number of magnetic pole groups are uniformly distributed on the rotor core (7) along a circumferential direction, and magnetic pole groups include first magnetic pole groups and second magnetic pole groups, and polarities of outer sides of the first magnetic pole groups and the second magnetic pole groups are distributed in a manner of N poles and S poles arranged at intervals; 
the first magnetic pole group includes two first rectangular permanent magnet steels (3), one second rectangular permanent magnet steel (4) and two first magnetic isolation air gaps (8), and the second magnetic pole group includes one second rectangular permanent magnet steel (4) and two second magnetic isolation air gaps (10); 
a pole arc of the first magnetic pole group is smaller than the pole arc of the second magnetic pole group; 
the first rectangular permanent magnet steel (3) is of a non-radial structure; 
a distance between outer ends of the two first rectangular permanent magnet steels (3) is greater than a distance between inner ends of the two first rectangular permanent magnet steels (3), and the two first rectangular permanent magnet steels (3) are of an axisymmetric structure;
the second rectangular permanent magnet steel is of a tangential structure and is symmetrical about a diameter, and a distance between a center of the second rectangular permanent magnet steel (4) and a center of a rotating shaft is smaller than that between a center of the first rectangular permanent magnet steel (3) and the center of the rotating shaft, and the distance between the center of the second rectangular permanent magnet steel (4) and the center of the rotating shaft is larger than that between an inner end of the first rectangular permanent magnet steel (3) and the center of the rotating shaft; a length of the second rectangular permanent magnet steel (4) in the direction perpendicular to a diameter direction is 1/3 ~ 1/2 of a length between the inner ends of two adjacent first rectangular permanent magnet steels (3) in adjacent first magnetic pole groups; 
the two first magnetic isolation air gaps (8) are respectively arranged at a left end and a right end of the second rectangular permanent magnet steel (4) in the first magnetic pole group, a cross section of the first magnetic isolation air gap (8) is a right triangle, one end of the first magnetic isolation air gap (8) is communicated with the second rectangular permanent magnet steel (4), and the other end of the first magnetic isolation air gap (8) is not communicated with the first rectangular permanent magnet steel (3); 
the second magnetic isolation air gaps (10) are respectively arranged between the inner end of the first rectangular permanent magnet steel (3) and the left end and the right end of the second rectangular permanent magnet steel (4) in the second magnetic pole group, the second magnetic isolation air gap (10) is communicated with the first rectangular permanent magnet steel (3), the second magnetic isolation air gap (10) is not communicated with the second rectangular permanent magnet steel (4), and the rotor core (7) is press-fitted on the shaft (1).
	

Comparing to the prior-art of the record, the most relevant prior art refs are US20120200187 and US20120200188.  Each of the ref discloses permanent magnet rotor having two groups of permanent magnets (PM) and two groups of rotor poles; however, the rotor’s PM poles are not the claimed asymmetric magnetic pole type of permanent magnet rotor such that a pole arc of the first magnetic pole group is smaller than the pole arc of the second magnetic pole group; and, the above-mentioned features (see bolded italic font of the above section).

    PNG
    media_image1.png
    399
    514
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    454
    592
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    846
    847
    media_image3.png
    Greyscale


Thus, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834